Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on April 25, 2022.

Restrictions/Elections.
Applicant’s election of Group I (Claims 1-12) in the reply filed on April 25, 2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).

Applicant election of the following species:

    PNG
    media_image1.png
    123
    210
    media_image1.png
    Greyscale
 as the compound of general formula (I) is also acknowledged.



Status of Claims
Claims 1-18 are currently pending and are the subject of this office action.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2019.
Claim 4 is withdrawn since it does not encompass any of the examined species.
Claims 1-3 and 5-12 are presently under examination as they relate to the following species:

    PNG
    media_image1.png
    123
    210
    media_image1.png
    Greyscale


Priority
The present application is a CON of 16/173,914 (ABN) filed on 10/29/2018, which claims priority to provisional application No. 62/578,586 filed on 10/30/2017.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et. al. (US 2011/0275639) in view of Tung (Concert Pharmaceuticals (2010) pages 1-4).

For claims 1-3 and 5-12 Fan teaches the following compound:

    PNG
    media_image2.png
    154
    230
    media_image2.png
    Greyscale
(See page 27, paragraph [0165] and compound: 1.543 of FIG 1QQQ).
The compounds are C5AR antagonists and as such they are effective in treating a variety of diseases like: neutropenia, sepsis, Alzheimer’s disease, multiple sclerosis, COPD, etc. (see claims 32- 39).
Fan does not teach the deuterated version of the above compound:

    PNG
    media_image1.png
    123
    210
    media_image1.png
    Greyscale
.
However, making deuterated versions of known active pharmaceuticals is no more than routine in the pharmaceutical art as evidenced by the following prior art: Tung teaches that deuterated versions of known pharmaceutical drugs address significant unmet medical needs (see abstract).  Selective incorporation of deuterium in place of hydrogen (deuteration) has the unique effect of retaining the biochemical potency and selectivity of physiologically active compounds while, in select instances, modifying metabolic fate to substantially alter their overall therapeutic profile.  In favorable cases, this modification has the potential to have a positive impact effect on safety, efficacy and/or tolerability (see page 1, left column).
Deuterated compounds are not toxic and are well tolerated by humans (see deuterium safety and pharmacology on page 2).  The benefits of deuteration can be: 1- reducing the rate of systemic clearance, 2- reduction in dosing due to changes in metabolism and 3- reduced formation of toxic or reactive metabolites (see page 2, right column and Figures 1 A, 1B and 1C).
In summary: “Selective deuteration retains biochemical potency and selectivity, but con sometimes enable substantial benefits to the overall pharmacological profile of the resulting compounds.  When applied to compounds with well understood therapeutic utility, selective deuteration can be a unique risk-reduced approach to creating new chemical entity drugs that address significant unmet medical needs” (see page 4 under conclusion).
Hence, it is clear that “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 
Moreover, given that there is always a need to enhance the pharmacological effects of a compound (e.g. increased in vivo half-life) without significantly altering its basic chemical structure or that there is always a need to reduce the time, cost, risk, and statistical imprecision of pharmacokinetic studies (e.g. measure bioavailability or identify metabolites, and that there is only a limited number of ways that this can be done, it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397; Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc., 80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O’Farrell, 7 USPQ2d 1673, 1681; In re Eli Lilly & Co., 14 USPQ2d 1741; In re Ball Corp., 18 USPQ2d 1491.
In addition, it is clear that deuteration per se is a known improvement technique for getting a more useful version of the pharmaceutical, and that the improvement is of a predictable nature, as is seen by the success reported reference. Thus, it would have been prima facie obvious to one of ordinary skill in the pharmaceutical art to have applied this known improvement technique in the same way to the compound of the primary reference to obtain the results reasonably predictable from the secondary references. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1396; Ruiz v. AB Chance Co., 69 USPQ2d 1686; In re Nilssen, 7 USPQ2d 1500.

All this will result in the practice of claims 1-3 and 5-12 with a reasonable expectation of success.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 4, 2022.